EXHIBIT 16.1 LETTER FROM EIDE BAILLY LLP [EIDE BAILLY LETTERHEAD] February 23, 2012 Securities and Exchange Commission 450 5th Street NW Washington, DC 20549 Ladies and Gentlemen: On February 20, 2012, we provided notice of our resignation as the independent registered public accounting firm for Spicy Pickle Franchising, Inc. (the Company). We have read the Company’s disclosure set forth in Item 4.01, “Changes in Registrant’s Certifying Accountant” of the Company’s Current Report on Form 8-K dated February 23, 2012, and are in agreement with the disclosures in the Current Report, insofar as they pertain to our firm. We have not been requested to, nor are we providing any representations related to the other disclosures included in this Form 8-K. Sincerely, /s/ Eide Bailly LLP Eide Bailly LLP www.eidebailly.com 800 Nicollet Mall, Ste. 1300 / Minneapolis, MN 55402-7033 / T 612.253.6500 / F 612.253.6600 / EOE
